     Case 2:18-cv-11162-SDW-SCM Document 10-2 Filed 01/28/19 Page 1 of 1 PageID: 114


                                  Copyrights-In-Suit for IP Address 96.225.77.82

ISP: Verizon Internet Services
Location: Bayonne, NJ



                                 Registration       Date of First                              Most Recent Hit
Title                            Number             Publication            Registration Date   UTC
Love Burns Again                 PA0002093283       10/06/2017             11/07/2017          08/26/2018

Would You Fuck My Girlfriend     PA0002094797       11/10/2017             11/28/2017          08/26/2018

Red Hot Christmas                PA0002097531       12/23/2017             01/03/2018          08/14/2018

Piano Concerto                   PA0002086118       09/15/2017             10/11/2017          04/05/2018


Total Malibu Media, LLC Copyrights Infringed: 4




                                                   EXHIBIT B
CNJ739
